Case: 16-20576         Document: 00514165797        Page: 1     Date Filed: 09/21/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                      No. 16-20576                                   FILED
                                    Summary Calendar                         September 21, 2017
                                                                                   Lyle W. Cayce
                                                                                        Clerk
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee

v.

JORGE LUIS GARZA, also known as Guillermo Huerta-Sanchez, also known
as Mono Renzo,

                                                   Defendant-Appellant


                     Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:99-CR-455-2


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jorge Luis Garza appeals the denial of his motion
for a sentence reduction under 18 U.S.C. § 3582(c)(2). Because of the large
quantity of drugs attributable to Garza for sentencing, the reduction in base
offense levels provided by Amendment 782 did not lower his base offense level
or his sentencing range. The judgment is therefore AFFIRMED. 1



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1   See United States v. Hernandez, 645 F.3d 709, 712-13 (5th Cir. 2011).